Citation Nr: 1825438	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

The Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of service connection for low back disability and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  The Veteran's tinnitus did not have its onset in and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385, 4.85 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see, also, Brammer v. Derwinski, 3 Vet. App 223 (1992).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In November 2011, a VA hearing loss and tinnitus examination was provided.  On the authorized audiological evaluation from this examination pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
35
LEFT
20
25
25
35
35

While speech audiometry revealed speech recognition ability of 62 percent in the right ear and of 64 in the left ear, the examiner determined that use of these scores was not appropriate due to language difficulties, cognitive problems, inconsistent speech discrimination scores, etc. that made the combine use of puretone average and speech discrimination scores inappropriate.

Hearing loss for VA purposes is not demonstrated.  As there is no evidence of record indicating a current hearing loss, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. §5107(b); A current disability has not been shown and service connection is not warranted.  See Brammer, supra.

The November 2011 examination also evaluated the Veteran's claimed tinnitus.  As the Veteran reported and the examiner diagnosed tinnitus; a current disability is established.  The Veteran served as an infantryman and qualified as a sharpshooter with multiple weapons.  His in service noise exposure is conceded.  However, the Veteran reported his tinnitus began only a few years prior to the examination.  The examiner, noting that tinnitus has an immediate onset after noise exposure, opined that because the Veteran did not immediately experience tinnitus, it is less likely than not related to noise exposure in service.  

While the Veteran is competent to report the symptoms of tinnitus, he does not possess the requisite expertise or training to address its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Consequently, the Board finds the preponderance of the evidence is against finding a nexus between the claimed tinnitus and the Veteran's active service.  Service connection is not warranted.  See 38 U.S.C. §5107(b); see also Gilbert, supra. 

The Board notes there is no evidence of record indicating the Veteran experienced tinnitus at any time during his service or for many decades thereafter.  Analysis of service connection for tinnitus based on the continuity of symptomatology is not indicated.  See 38 C.F.R. § 3.303.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Duty to Assist by Obtaining Records

VA's duty to assist requires reasonable efforts to ensure all relevant treatment records have been obtained and associated with the claims file. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

VA medical records from the Las Vegas VA medical center from December 2006 through August 2014 are of record.  However, an August 2007 letter from a VA psychiatric nurse practitioner indicates the Veteran was treated at other VA medical centers beginning in 1997.  Also, a December 2010 Social Work Note indicates the Veteran began psychiatric hospitalizations in the 1980's shortly after leaving active service.  

A VA examination of the Veteran's back was provided in December 2011.  The examiner refers to records including x-rays from January 1991 and December 1998.  These records are not yet associated with the file.  

The Veteran reported to his health care providers that he is receiving disability benefits through the Social Security Administration (SSA).  SSA records have not been associated with the file.

Finally, the Veteran's military personnel records are not associated with the file.  They may be relevant in determining the claims herein. 

The duty to assist requires VA provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Further, VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Veteran submitted an evaluation from a private psychiatrist, Dr. G-H.  This psychiatrist diagnosed depression.  However her opinion, that the condition is causally related to the Veteran's service, is insufficient to decide the claim.  The opinion did not discuss the nature of the Veteran's service and no supporting rationale was provided for the opinion offered.  

Evidence of record shows the Veteran received mental health treatment at the Las Vegas VAMC for many years.  Diagnoses recorded in his file include schizophrenia, psychosis with depression, and substance abuse.  It is clear from the record that the Veteran has a psychiatric disability.  The Veteran's sisters and ex-wife provided lay statements indicating they observed changes in his personality after he left military service.  Further, the Veteran's DD214 includes a narrative reason for separation of "expeditious-habits detrimental to maintenance of good order and discipline."  This is an indication that a psychiatric disorder may have been onset in service or shortly thereafter.  The VA's duty to provide an examination to assess the Veteran's psychiatric disability has been triggered.  See McLendon, supra.

A VA spine examination was provided in December 2011.  The examiner found that the Veteran's back disability was less likely than not related to his service.  He reasoned that although there was an October 1980 back injury documented in the Veteran' service treatment records, it was "transient" because there were no medical records of subsequent complaints or follow up care until January 1991.  As noted above, there appear to be outstanding medical records which may be relevant to this issue.  The examiner's opinion, relying on incomplete records, is inadequate for the Board to determine the Veteran's claim.  See Stefl, supra.  Moreover, the examiner appeared to inappropriately rely on the absence of documented treatment to support his negative opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file the Veteran's complete military personnel record.

2.  Obtain and associate with the file all outstanding VA treatment records.

3.  Obtain and associate with the file records related to the Veteran's claim for Social Security Administration disability benefits.

4.  Contact the Veteran and ask him to identify any other medical treatment records relevant to his claims.  Attempt to obtain any records so identified.  

5.  After all additional records are associated with the file; schedule the Veteran for an examination to assess his psychiatric disorder.  Request an opinion from an appropriate examiner as to the diagnosis and etiology of any acquired psychiatric disorder.  The examiner is to review the claims file and discuss the Veteran's prior mental health treatment and diagnoses.

The examiner should provide an opinion as to:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current psychiatric disorder, other than a personality disorder, that began during service or is otherwise related to service?  If the examiner finds that the Veteran does not currently have any psychiatric disorder, other than a personality disorder, the examiner must explain why the other diagnoses of record, such as schizophrenia, psychosis with depression, depression or others, are not valid diagnoses for the Veteran.

b)  Whether it is at least as likely as not that a psychosis manifested to a compensable degree within a year of service discharge; and 

c)  If a personality disorder is diagnosed, whether it is at least as likely as not that the Veteran now has additional psychiatric disability due to an in-service disease or injury superimposed upon the personality disorder.

The examination report must include a complete rationale for all opinions expressed.  

6.  After all additional records are associated with the file; schedule the Veteran for an examination to obtain an opinion regarding his service connection claim for a lumbar spine disability.  The selected examiner is asked to review the claims file and address the nature and etiology of any current lumbar spine disability and provide an opinion addressing whether the disability is at least as likely as not (a degree of 50 percent probability or higher) the result of disease or injury in service.  

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  A report of symptoms cannot be rejected solely because of a lack of contemporaneous treatment records.

The examination report must include a complete rationale for any opinion provided.

7.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


